ORDER:
Because of the allegations of judicial misconduct contained in the petition for rehearing, the panel has decided that the rehearing should be granted, that the previous panel opinion, 581 F.2d 520, should be vacated, and that leave to appeal should be granted.
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16) the Petition for Rehearing En Banc is DENIED. •
It is so ordered.